 In the Matter of RAWALT COAL COMPANYandLOCAL UNION No. 12,;PROGRESSIVEMINEWOR=RSOF AMERICA,DISTRICT No. 1.Case No. 13-CA-310.DecidedNovember 14, 1950DECISION AND ORDEROn August 31, 1950, Trial Examiner David London issued his' In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other alleged unfair laborpractices,and recommended that the allegations of the complaint withrespect thereto be dismissed.Thereafter the Union and the Respond-ent filed exceptions to the Intermediate Report and supporting briefs.The Trial Examiner found that the Respondent is engaged in com-merce within the meaning of the Act.However, since the issuance ofthe Intermediate Report in this case,the Board has adopted certainminimum requirements for the assertion of its jurisdiction.It there-fore becomes necessary for us1first to examine the commerce factsin order to ascertain whether these minimum requirements have beenmet.The Respondent operates a coal mine, of the type known as a "slopemine," near Canton, Illinois.During the period from'September1, 1948, to August 31, 1949, the Respondent produced approximately30,000 tons of coal, all of which was either sold at the mine to truckers,for resale locally, or was sold, and delivered by truck, to the IllinoisCoal and Dock Company in Illinois.Of the approximately 9,000tons, valued at approximately$35,000, sold to the latter companyduring the period from September1, 1948, to August31, 1949, approxi-mately 2,500 tons was resold to the Toledo,Peoria, and Western Rail-road, approximately 900 tons to Commercial Solvents Corporation,and the balance was resold to other railroads,to the Central Illinois'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Members Houston,Reynolds,and Styles].92 NLRB No. 12.58 RAWALT COAL COMPANY59Light Company of Peoria, Illinois, to other industrial users, and todomestic consumers.There is no evidence that any of the coal pro-duced by the Respondent was shipped outside the State,2 nor is thereevidence that the Respondent made any out-of-State purchases.On these facts we find, in agreement with the Trial Examiner, thatthe Respondent's operations affect commerce within the meaning ofthe Act.However, as all its coal was sold locally and the value ofits sales to interstate firms over which we would assert jurisdiction wasless than $50,000, we find, in accord with our announced policy,3 thatitwould not effectuate the policies of the Act to assert jurisdiction inthis case.We shall, therefore, dismiss the complaint in its entirety.ORDERITISHEREBYORDERED that the complaint herein be, and it hereby is,dismissed.2Although it appears that some of the coal produced by the Respondent was shipped fromCanton by rail,the record does not reflect the destination of such shipments.8Hollow Tree Lumber Company,91 NLRB 635.INTERMEDIATE REPORTMr. Robert B. Stark,for the General Counsel.Messrs. Chiperfiield and Cleiperfiield,by Frederick 0. MercerandJames F.Scott,of Canton,Ill., for the Respondent.Mr. R. W. Deffenbaugh,of Springfield, Ill., for the Union.STATEMENT OF TAE CASEUpon an amended charge filed May 15, 1950, by Local Union No. 12, ProgressiveMine Workers of America, District No. 1, herein called the Union, the GeneralCounsel of the National Labor Relations Board,'by the Regional Director forthe Thirteenth Region (Chicago, Illinois), issued a complaint dated May 22,1950, against Rawalt Coal Company, hereinafter referred to as Respondent.The complaint alleged that Respondent had engaged and was engaging in un-fair labor practices affecting commerce within the meaning of Section 8 (a) (1),8 (a) (3), 8(a) (4), and 8(a) (5), and Section 2 (6) and(7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies ofthe complaint,the amended charge, and notice of hearing were duly servedon Respondent.With respect to the unfair labor practices, the complaint, as amended, allegedin substance: (1) That on or about May 23, 1949, and at all times thereafter,Respondent failed and refused to bargain collectively with the Union (a) withrespect to the assignment and distribution of work, and(b)with respect tothe extension of a collective bargaining agreement; (2) that since on or aboutMay 23, 1949,Respondent locked out and refused to reinstate 11 employees namedin the margin 2 for the reason that they joined and assisted the Union and' The General Counsel and his representative at the hearing are herein referred to asthe General Counsel and the National Labor Relations Board as the Board.2 The names of these employees,as corrected at the hearing,are as follows:nay Asby,Ernest Bettison,Lawrence Ferro, Julian Franciskovich,John Hrescic,Elzie hawver, ClydeLawyer, Elmer Lawyer, Arnold Riley, John Sleeth, and Thomas Whitney. 60DECISIONS OF MATIt NAL LABOR R LATIONS BOARDengaged in conceited activities on its and tlieir own behalf; (3) that dh dr aboutJanuary 30, 1956, Respondent refused to reinstate the said 11 emiployees.for thereason that they refused to cause the withdrawal of charges of unfair laborpractices which they had previously caused the Union to file against Respondent.By its answer, Respondent denied that it was engaged in commerce within themeaning of Section 2 (6) grid (7) of the Act or that it was guilty of the unfairlabor practices alleged iii the complaint.The answer affirmatively pleadedthat Respondent had reduced the number of workmen employed iii its mine byreason of economic necessity; and that the only workmen retained were stock-holders of Respondent or members of their families.Pursuant to notice, it hearing was held at Canton, Illinois, on dune 13 and 14,1950, before David London, the undersigned Trial Examiner duly designatedby the Chief Trial Examiner. The General Counsel; Respondent, and the Unionwere represented by counsel.Full opportunity to be heard, examine and cross-examine all witnesses, and to introduce evidence pertaining to the issues wasafforded all parties.Respondent's motion for a dismissal of the complaint madeduring the hearing were denied.At the close of the testimony, the GeneralCounsel and Respondent presented oral argument and both thereafter filed briefswith the undersigned, which have been duly considered.Upon the elitire record in the case and from my observation of the witnessesat the hearing, I make the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRawalt Coal Company is an Illinois corporation, engaged in mining and sellingcoal near Canton, Illinois.During the period September 1, 1948, to August 31,1949, Respondent produced approximately 30,000 tons of coal and sold approxi-mately 9,000 tons thereof to the Illinois Coal and Dock Company. Of the amountso purchased by the latter company, approximately 2,500 tons were sold by it toi-1ieToledo; Peoria Mid Western Itailydad, ail interstate comindli carrier.Theidiiaiiidef of the cdal so purchased by the Illiiiois.Coal and Dock bothpahy wassold tb the Coniniercial Solvefits Cdrjioratidn, whom the Board in November 1948foiind to be engaged in commerce ivitliiii the meaning of the Act,'. the Centfaljliihdis Light Company of Peoria, and other industrial and domestic consumers.I find that Respondent 1s engaged in coniineicd within the meaning of the ActU. T$E tAB0n ORGANIZATION INVOLVEDLocal Union No. 12; Progressive Mine Workers of America; District No. 1,is a labor organization admitting employees of Respondent to membership.III.THE UNFAIR LABOR PRACTICEA. Background hod clii'oiiolo`gJ df eventsR9 pdiideiit corporation; since about 1923; lias divued and operated tiie smallsldpe iniii6 *itli which we are heie concerned. The mine liar rid railroad trackage3 80 NLRB 277.4TuiineilM411Mining Company,90 NLRB787 ; Hackathotn & Myerff,90 NLRB 785 ;Crow Bar Coal'Company;48 -NLRB 660;,erifoiced iii 141 F. 2d 317 (C. A.10)';-Kno4billedimingCompany;.73NLRB 1321. RAWALT COAL COMPANYe1and its coal is hauled by truck to Canton, Illinois, 15 miles distant. Stock owner-ship in the corporation, prior to the death of Malcolm Baxter and James J.Baxter, was equally divided between 6 brothers and 1 sister, all members of theBaxter family, each holding 14 shares of stock.All 6 brothers were activelyengaged in mine operations.Upon the death of Malcolm and James, their sharesdescender] to their respective families.The 2 sons of James thereafter workedin the mine, as did John Walker, the husband of Stella Walker, formerly StellaBaxter.During all times relevant herein, Neil Baxter, hereinafter referred toas Neil, was the president of the corporation, and Adam Baxter, hereinafterreferred to as Adam, was its secretary and treasurer, and superintendent of themine.From time to time the Baxters engaged the services of outside miners. InApril 1949, Respondent had in its employ the 11 employees named in footnote 2,supra,all of whom were members of the Union. These 11 men, together with 8members of the Baxter family (including John Walker) and none of whom hadever joined the Union, were then engaged in mining coal on Respondent's property.At that time, and since 1945, Respondent had a labor bargaining contract withthe Union.The contract current in April 1949 was executed between the Unionand Respondent on July 1, 1948, and expired on June 30, 1949. By the terms ofthat contract, Respondent, who was not a member of the Coal Producers Associa-tion of Illinois, adopted and agreed to be bound by all the terms and conditionsof a contract executed by the Union and the Coal Producers Association pfIlliiipis on June 30, 1948, hereinafter referred to as the Master Contract.Oneof the terms of said Master Contract adopted by Respondent provided asfollows :DIVISION OF WORK7.(a)The miners employed at mines in the same locality may at theiroption share work with those thrown idle, either by doubling up in workingplaces or in some other manner mutually ageed, after a mine has been idlefor a period of fifteen days after written notice to the company exceptthrough strike.However, there will be no change of men in working placesmore often than every five days of operation.When part of the miners atany mine or mines are thrown idle as above for a period of five days ofoperation, they shall be entitled to share with the balance in the work inmanner provided, unless provided for otherwise.k*****(c)The foregoing is designed to secure to the miner the greatest prac-ticable division of work under present existing conditions, while protectingthe operator from any abuse, and should dispute arise as to the Divisionof work hereunder they shall be taken up jointly '-r determination.Because of a declining market and unstable market conditions in the springof 1949, operations at Respondent's mine were reduced, so that during the 2- or3-week period preceding April 19 the men worked only 2 or 3 days per week, asdistinguished from the normal 5-day week.On April 18, Adam informed Law-rence Ferro, president of the Union and then employed in the mine, that there-after there would only be work "a day or so a week," and that only members ofthe Baxter family would be so engaged. Being mindful of the portion of thecontract set forth above, Ferro advised Adam that he would call a union meetingand ascertain what the men "wanted to do as to who was going to -,;pork at themine=to see if they wanted to share the work." Such a meeting wo held the 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame evening, attended only by the 11 members of the Union employed at Re-spondent's mine, and who "voted unanimously to divide up the work-to sharethe work."Bettison, the Union's secretary-treasurer, orally notified Adam ofthe Union's decision. . No coal was hoisted thereafter until about May 23, 1949.In the interim, the Baxters were engaged in the mine in so-called "dead work,such as cleaning up dirt and the main roads and air crosses."On May 23, whenthe hoisting of coal was resumed, Ferro and three other union members approachedthe slope and asked Neil to come down and talk to them.Neil replied, "You cango to hell as far as I care."During the same day, Russell Craig, a board memberof the Union, called on Adam who admitted that Respondent had resumed hoistingcoal.Craig informed Adam that the latter "was violating the contract, that heshould give the men a division of the work there was-and divide it equally asthe contract provides."Adam refused and informed Craig that there was hardlyenough work to enable the Baxters to make a living themselves and that theycould not afford to hire outsiders.A similar request on the following day byCraig and Arthur Gramlich, a union district official, met with the same refusal.On May 26, Craig and Gramlich brought George Biama, a union vice president,to the mine and a further conversation was held with Adam.Biama asked Adamwhy he didn't.want to divide the work. The latter replied that there wasn'tenough work for both the Barters and outside employees and that the Baxters"would do the work there was to be done."Notwithstanding the position takenby Adam, Craig instructed Ferro to have all the men at the mine the next day"to make one last effort to settle the case" before filing unfair laborpracticecharges against Respondent.The 11 union employees reported on the morningof May 27 and through the union secretary "asked for their jobs back."Adamagain informed them that be "had nothing for them." Craig and Adam went toRespondent's office where Craig asked Adam to reconsider and determine whetherhe "couldn't. at least put a couple of men on."Adam conferred with his brotherNeil and informed Craig that he would put on 2 union members each week tobe followed by 2 other union members in each succeeding week, but that all8 members of the Baxter family would be steadily employed.Craig reported thisdevelopment to the 11 union members who refused the compromise and insistedupon a "full division" with the 8 Baxters.From that time to the date of thehearing, Respondent has hired no new employees and all work at the mine wasperformed by members of the Baxter family.A few days before the expiration of the union contract on June 30, 1949, Craigasked Adam to sign a 30-day extension of the expiring contract, pending nego-tiations for a renewal of the Master Contract with the Coal Producers Associationof Illinois.Adam declined to enter into any such extension.A further requestwas made by Craig for a similar 30-day extension near the end of July, but Adamreplied that he would not sign a contract at any time.'A picket line was estab-lished by the Union on July 18, 1949, and maintained until September 3, 1949.The Union filed the original charge herein on July 18, 1949, alleging that Respond-ent had violated Section 8 (a) (1), (3), and (5) of the Act.During mid-August 1949 and while the mine was being picketed, Neil toldemployee Hrescic that if he "wanted to work that Ebel could," and that thepickets "could all be working [instead of] sitting on the grass picketing.""When Hrescic informed Neil that the men would not return until the Union hada, contract, Neil told the pickets that Respondent would not sign a union contract.Both Adam and Neil admitted that they refused to sign any agreement after June 30,1949.Neil did not deny Hrescic's testimony to this effect. EAWALT COAL COMPANY63Several times thereafter Neil repeated to Hrescic that "he wasn't going to signa contract.He don't want no union."In November or December 1949, Neil called Bettison and told him that Re-spondent expected to shear coal,that he wanted him to "run the machine" andthat he could use four or five men.' Bettison replied that he wouldn't acceptthe employment because the mine was then"non-union."Neil countered : "Thatis the way it will be-itwould be an open mine, no union."In January 1950, Elmer Lawyer, accompanied by his father, Elzie Lawyer,went to the mine to get his incometax withholdingform.The Lawyers en-gaged in conversation with Neil who told Elmer that if "he and four or fiveother union members would get together and have the case [previously filedwith the Board] withdrawn, that he could put [them] back to work." Elmerreplied that the inen "wouldn't do it-wouldn't think of it."During the latterpart of January 1950, Elmer Lawyer again returned to the mine, this time incompany with Arnold Riley, Clyde Sleeth, Clyde Lawyer, and Elzie Lawyer, andinformed Adam that the men were applying for their jobs.Adam asked themto come to the wash house to carry on the conference and the group was therejoined by Neil.Adam repeated the men's request for reemployment to Neil,Both Baxters stated "their hands were tied, that they couldn't hire [the men]."One, or both Baxters, suggested that if some of the union members would go tothe Union'smain office in Springfield,Illinois,"and have the case withdrawn,"that the men could then be reemployed.Elmer Lawyer rejected the suggestionin behalf of the men and informed the Baxters that in any event nothing couldbe done about withdrawing the charge because the matter was "in the handsofWashington,D. C."Neil then suggested that the men"write a letter to[Senator]Scott Lucas, that he could help them."'B. The alleged refusal to bargain1.Compliance with Section 9 (f), (g), and (h) of the ActDuring his closing argument,the General Counsel suggested to me that anexamination of the Board'sadministrative records would disclosethat theUnion "possibly was not in compliance with Section 9 (f), (g), and (h) of theAct' . . . as of April 19, 1949.... [but that it] was in compliance as of thetime that the complaint was issued."Recognizing that this state of the recordmight bring the case within the rule. laid down by the Board in theAndrewscase 10 that so long as a union fails to comply with the cited sections there canbe no illegal refusal to bargain, the General Counsel sought to distinguish thatdecision from the case at bar.The issue being thus posed,I have caused anexamination to be made of the Board's records pertainingto the Union's com-pliance with the sections of the Act above referred to and have been administra-tively advised that the Union was not in compliance therewith during the relevant4Though Neil denied making the latter part of this statement,he admitted tellingBettison"to stick around a few days-theremay be something that might develop-meaning [thereby,he]might be able to employ him." Bettison's version of the conver-sation as reported in the text is credited.8The incidents related in this paragraph are based on the credited testimony of ElmerLawyer and Arnold Riley.The parties stipulated that Elzie Lawyer and Joe S'eeth, ifcalled as witnesses,"would testify substantially as Elmer Lawyer and Arnold Riley."OPertaining to the filing of financial statements and non-Communist oaths by officersof labor organizations.10Andrews Company,87 NLRB 62. 64D'EC'ISIONS OF NATIONAL, LABOR RELATIONS BOARDperiod herein until September 7, 1949.The complaint in this proceeding wasissued on May 22, 1950.Respondent did not at any time take the position with the Union, before me,or in its brief, that it refused to bargain with the Union because the latter hadnot complied with the filing reduiremeuts of Section 9 (f), (g), and (h) of theAct.Nevertheless, strict adherence to the Board decision in the Andrews casewould compel me to conclude that such noncompliance constitutes a bar to anyfinding that Respondent had illegally refused to bargain with the Union at anyperiod prior to the time the latter attained compliance with the sections of theAct under consideration.Nor am I able to agree with the General Counselthat the instant case can be distinguished fromAndrewson the ground thatthe latter case concerned itself only with "an original request to bargain" by 'a noncomplying union, whereas here, "the Union's right to bargain was statedon the contract."Both the rationale and the specific language of theAndrewsdecision foreclose any such distinction.The Board there said not merely thatrecognition of a noncomplying union could legally be denied, but more broadlythat "Respondent was not legally obligated to bargain with the Union whileitwas not in compliance with the provisions of Section 9 (f), (g),,and (h)."Were the problem here presented one on which the Board had not previouslyruled, my own interpretation of the Act would lead me to a contrary result andto give effect, instead, to the rationale and conclusion expressed by the twodissenting members of the Board in theAndrewscase.That conclusion is nowbuttressed by the opinion of the United States Court of Appeals for the Districtof Columbia, inWest Texas Utilities Co., Inc. v. N. L. R. B."And though therule ofstare decisisismerely a principle of policy and is not inflexible, nor amechanical formula requiring "adherence to the latest decision however recentand questionable," 12 the orderly exercise of the administrative process, and mystatus as an arm of the Board, require adherence by mq to the interpretation ofthe Act and the policies enunciated in the Board decision until changed by theBoard itself.Under constraint, therefore, I conclude that until compliance withSection 9 (f), (g), and (h) was achieved on September.7, 1949, there was noduty on Respondent to bargain with the Union as otherwise required by the Act..However, and notwithstanding the ruling just announced, there remains thepossibility that review thereof by the Board might lead it either to agree withthe General Counsel's view that theAndrewscase is distinguishable, or, to de-termine, on renewed consideration, that that case should be overruled.13 In lightof that contingency, I deem it appropriate to make the more detailed and ex-tensive findings on the alleged illegal refusal to bargain that follow.2.The appropriate unit ; representation by the UnionBefore any consideration can be given to the issue of whether or not an em-ployer has refused to bargain within the meaning of Section 8 (a) (5) of theAct, two preliminary questions must first be answered affirmatively: (a) Isthe unit for which bargaining rights are sought an appropriate one for such11 184 P. 2c1 233 ; see alsoUnited Automobile Workers v. Wilson AthleticGoodsMfg. Co.,D. C. No. Dist. Ill., 26 LRRM 2383;United Steelworkers of America v. Shakespeare Co.,84 P. Stipp. 267 (D.-C. 1lich.).1'LHelveriny V. Haliock,309 U. S. 106.13The term of Board Member Gray, who voted with the majority in the three-two decisionin theAndrewscase, has expired. R4WALT COALCOMPANY05p>3rpps^; and (b) has the representatiye been designated or selected for purposesof collective bargaining by a majority of the employees in such unit.a.The appropriate unitThe appropriateness of the unit and the composition of its membership becomeespecially pertinent in view of the allegation in the complaint that on or aboutMay 23, 1949, when the mining of coal was resumed, Respondent refused tobargain with the Union "with respect to the assignment and distribution of work,"it apparently being his theory that when work becomes scarce it must be sharedby all members of the unit.It is the duty of the Board to determine "in each case . . . the unit ap-propriate for the purposes of collective bargaining." u Such determination,unlessmade earlier in a representation proceeding under Section 9 (b) and (c) ofthe Act, must be made at the hearing in which a respondent is charged with anillegal refusal to bargain. In the instant proceeding, the complaintalleged, andRespondent's answer did not deny, thatallof Respondent's "employees, exceptclerical employees, watchmen and supervisorsas defined" in the Act, constitutean appropriate unit for collective bargaining within the meaning of Section9 (b) of the Act. If I were to give literal effect to the language just quoted,itwould follow, in view of Respondent's corporate structure, that all membersof the Baxter family, except Adam and Neil, would be includedin the unit.It is also true that such an all-inclusive unit is the one Respondent specificallyurged both by its answer and the stipulation to which it agreed at the hearing.Thus, Respondent's answer pleaded that all 8 members of the Baxter family,specifically designated by name, "are working in said mine, doing such work asoperating mining machines, loading coal, timbering, track laying, shot firing, and,in fact, they were and are workmen of the same capacity and doing the same kindand classof work that" the 11 union member employees performed. To furthercomplicate the matter, through consistent with the state of the, pleadings, theparties stipulated at the hearing that "all production employees of the company,excluding the president of the company and the superintendent, but [including]all other members of the Baxter family, totalling some six members of the Baxterfamily," constitute the appropriate unit.However, in its brief filed with me afterthe close of the hearing, Respondent urges that all the members of the Baxterfamily constitute"owners or management."Notwithstanding all the foregoing, determination as to the ultimate effectof admissions and stipulations, even when the latter are entered into by the.General Counsel as one of the parties thereto, is the prerogative and duty ofthe Board, and in the first instance, that of its Trial Examiner herein. Inmaking that determination, I have given recognition to Respondent's corporateexistence and the separate legal entity it possesses as distinguished from itsstockholders.Likewise, I have not been unmindful of the value to be attributedto admissions contained in pleadings, and to stipulations between the partieswhich simplify the issues and shorten a hearing. Both of these practices, how-14Section 9 (a) of the Act: "Representatives designated or selected for the purposes ofcollective bargaining by the majority of the employees in a unit appropriate for suchpurposes, shall be the exclusive representatives of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages, hours of employment,or other conditions of employment."15Section 9 (b) of the Act.92070-51-vol. 926 66D'ECISIONS, OF NATIONAL LABOR RELATIONS BOARDever, commendable as they are, have value only if they aid in the proper ad-ministration of the Act and the furtherance of its purposes. If the effect ofany admission or stipulation is to retard effective administration of the Act,or to thwart its objectives, or if it is in "conflict with the Board's basic policy." 19.Iwould be remiss in my duty if I gave effect thereto.17While the Act is designed to promote industrial peace, it realistically recog-nizes the existence of conflicting interests between management and labor.Unless each of these conflicting interests is barred from infiltrating into theranks of the other, the collective bargaining process would become a sham.Complete independence and freedom from the exercise of competing interestsmust be assured to both employer and employees. There is, of course, no problemfor the employer in this respect.He merely closes his door to any employeewho seeks to enter his council chamber. But the Act, and the Board in itsinterpretation thereof, recognize that circumstances frequently arise where itwould defeat the purpose of the Act if employees whose interests are moreclosely allied with management than with the employees would be permittedto make their influence felt in the council of employees.Thus, "to assure theemployees the fullest freedom in exercising the rights guaranteed by this Act,"the Board is made the final arbiter in determining "the unit appropriate forthe purposes of collective bargaining." isTo ensure the independence of counsel and action contemplated by the Act,Section 2 (3) thereof, specifically excepts "any individual employed by hisparent or spouse" from its otherwise broad definition of "employee." In addi-tion, the Board has, since the early history of the Act,'' excluded other employeeswhose interests, because of close relationship other than parent or spouse, weredeemed to be more in alignment with those of the employer than with those ofthe employees 20Certainly here, where the Baxter employees own approxi-mately 75 percent of the corporate stock of the employer and have the closestof family relationship with Adam and Neil who own the remainder of suchstock, it would be a perversion of the rights of the outside employees to permitthe Baxter family, under some circumstances," to completely control the rightsof outside employees, and in all cases to participate in the formulation of de-mands on the corporate Respondent.By reason of the foregoing, I find that all production and maintenance em-ployees of Respondent, but excluding all members of the Baxter family andJohn Walker, guards, watchmen, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.b.Representation by the UnionWhile Section 9 of the Act and the Board's Rules and Regulations provide aconvenient procedure for the selection of the employees' bargaining representa-18Twelfth Annual Report, page 18.17 "The Board may not delegate the selection of the unit-[or its] determination to eitherthe employer or employees."Marshall Field & Co. v. N. L. It. B.,135 F. 2d 391 (C. A. 7).18 Section 9 (b) of the Act.19Louis WeinbergAssociates,Inc.,13 NLRB 66.20The E. J. Kelley Company,90 NLRB 239 ;Punch Press Repair Corporation,89 NLRB614;Associated Electronics Enterprises, Inc.,80 NLRB 295. For the Board's specificruling that the statutory exception is not exclusive, seeKol-Master Corporation, 77NLRB 466.11E. g., if, at the critical time, they should numerically be greater than the outsideemployees. RAWALT COAL COMPANY67five and certification by the Board or its Director, that method is not exclusive.22The Act concerns itself with the majority selection rather than the methodby which such majority is proved. Thus, with respect to whether or not theUnion represents a majority of employees, authorization or membership cardsmay be relied upon to prove a Union's claim of majority 23 Nor is there anyreason why an employer should subsequently question the majority selectionof a union as the legal representative of its employees where there is in effecta contract which expressly recognizes that union as such representative.Herethe testimony was undisputed that at all times relevant, the Union enjoyed amajority status.Indeed, as the foregoing discussion on the appropriatenessof the unit discloses, the Union in fact represented all of Respondent's employeesin such a unit. I, therefore, find that on and after May 23, 1949, the Union wasthe exclusive representative of the employees in the unit above described forthe. purposes of collective bargaining with respect to rates of pay, wages, hours,and other conditions of employment as provided by Section 9 (a) of the Act.3.The refusal to bargain in May 1949On the entire record I find that because of economic conditions Respondentceased its mine operations on or about April 19, 1949, and for that reason laidoff the 11 union members. (Indeed, the General Counsel in his brief concededthat the layoff of the union members on that day was without "discriminationas between union and non-union employees.")Unless, therefore, there wasa change of circumstances requiring the employment of additional help there-after, Respondent could not be found guilty of refusing to bargain for the rein-statement of the 11 union members in May 1949, as alleged in the complaint.Though Respondent resumed the mining of coal on or about May 23, 1949,I find there was no change in economic conditions in that month from thosethat prevailed on April 19, that justified or required the employment of addi-tional miners. It has previously been found in connection with the appropri-ateness of the unit that the Baxters were in fact representative of and a partof management.That being their status, and there being no showing that thehiring of additional miners was required on May 23, I conclude and find, inaddition to the conclusions expressed. in III B 1,supra,that there was nostatutory duty to bargain with the Union in May for a sharing of the workbetween the equitable owners of the mine and their employees.The General Counsel, however, further urges that Respondent's failure tonegotiate with the Union in May for a sharing of the work "was in derogationof the valid existing contract."He refers, of course, to paragraph 7 of theMaster Contract quoted on page 3supra,which gives the "miners employed atthe mines in the same locality [the option to] share work with those thrownIdle, either by doubling up in working places or in some other manner mutuallyagreed."My analysis of this portion of the contract, however, provides severalbarriers which foreclose the construction contended for by the General Counsel.The Master Contract under which the claim arises clearly defines the "miners"who are to participate in the work-sharing arrangement and this definition mustapply both to those who will be the beneficiaries of any such arrangement andto those who will sacrifice part of their work opportunity for the benefit of thes N. L. R.B v. Remington-Rand, Inc.,94 F. 2d 862'(C. A. 2).23Forthe legion of supporting cases, see the following Annual Reports of the Board :Fourteenth Annual Report, p. 70; Thirteenth Annual Report, p, 59TwelfthAnnualReport, p. 33. 6,8DECISIONS OF +NATIOi`IAL f.ABOR RELATIONS BOARDmen thrown idle. Thus, the preamble of the Duster contract recites that it isDistrict 1, and on behalf ofeach employee ntiey berthereof, the party of thefirst part, hereinafter referred to as 'miners'.""Applying the definition agreedupon by the parties themselves, I construe Section 7 of the contract to mean thatall sharing of work shall be onlybetween members of the Union.This con-struction is fortified by another stipulation found on page 3 of the printed copyof the contract and which reads as follows : "The parties hereto furthermutually agree that the terms and conditions of this contract shall he bindingupon all thoserepresented by the parties' signatory hereto, and upon tponeother."Although it may be suggested that the definition is intended for,the or— auizationknown as the Progressive Mine Workers of Americas, District 1, that suggestionis dispelled when applied to the section of the contract under consideration.Thus, when that section speaks of "miners employed at mines" it could, underthe contract definition, mean only themembersof the Union, and not the organi-zation, for certainly the organization was never "employed at mines."Accord-ingly, I find that there was no obligation under the contract on the part of thenonunion members to share work with union members.' Furthermore, thecontract gives t1leoptionto share work to"theminers [still] employed" andnottothose thrown idle.Nor indeed is there any obligation under the con-tract on the part of the "operators" (Respondent) to do anything other than tomerely accept whatever voluntary work-sharing arrangements are made betweenunion members in the same locality still employed and union members thrownidle.I therefore find, aside from Respondent's lack of duty to bargain with theUnion by reason of the rule announced in theAndrewscase,supra,that Respond-ent violated neither the Act 26 nor the contract when it refused to bargain withthe Union in May 1949, relative to a sharing of work by union members withmembers of the Baxter family?'21The above definition, as well as all other provisions and conditions of the mastercontract were adopted by the Union in its contract with Respondent "for and on behalfof all members of the Union employed at [Respondent'smine]."26The same construction must be placed upon the last sentence of Section 7 (a) of thecontract dealing with layoffs of 5 days for a portion of the "miners" only.26Even if it were found that there was a duty on the part of Respondent to bargain inMay, the evidence conclusively establishes that Respondent entered into performance ofthat duty when it offered to employ two of the union members for a period of a week at atime.The Union categorically rejected this offer and remained adamant in its positionthat the work should be shared"equally"between all the Baxtersand all the unionmembers.Section 8 (d) of the Act "does not compel either party to agree to a proposalor require the making of a concession."27By reason of the foregoing, conclusions, I have put hside and refrain from discussing.at length the serious doubts I entertain as to whether the Board should, in any event,recognize and aid in the enforcements of the "members-only" contract upon which theGeneral Counsel relies.Briefly, to me it appears that such contracts are in derogationof the underlying purposes of the Act and the fundamental duty imposed thereby on theemployees' bargaining representatives to be "the exclusive representatives ofalltheemployees."Section 9 (a) of the Act ;The Wallace Corporation V. N. L. R.B., 323 U. S.248, 275. It would therefore seem that the Board should refuse to recognize, and certainlywithhold the use of its facilities in the enforcement of a contract made for the benefit ofonly a part of the employees. In a representation case,Southwestern Public ServiceCompany,58 NLRB 926, the Board said : "A contract for members only is notthe kindof collective bargaining contractenvisionedby orprotected by the Act,"[Ennpliasissupplied.] ; see alsoKansas Power & Light Company,64 NLRB 915. Thedangers inherentin sucli a'practlce need not here be detailed.Similarly, I have refrained froth-considering the further doubtful question of whetherthe sanctions imposed by the Act may be invoked to "police" the performance of any RAWALT COAL COMPANY694.The refusal to baigalh for a renewal of the expiring contractThe evidence is undisputed, Indeed, Respondent admitted, that It has refusedsince the latter part of June 1949, to negotiate a labor bargaining contract forits employees with the Union for the period commencing July 1, 1949. Nor wasthis denial predicated on Respondent's refusal to recognize the Union as thedilly designated bargaining agent of its employees.Adam's only answer to therequest of Craig and Bettison that an extension of the contract be signed wasthat he "couldn't see how [he] could sign it."Assuming, in the light of thetestimony of both Adam and Neil that mine operations were unprofitable andthat Adam's answer may be interpreted as an indication that the wage andbenefit provisions of the contract made it economically inadvisable to continuethe terms of the expiring contract, that circumstance, in the light of Respondent'sannounced need of miners 6 weeks thereafter, does not minimize and certainlydoes not abolish the duty imposed by the Act to enter into good faith negotiationsfor a renewal or revised contract.On the entire record I am convinced that Respondent's refusal to negotiatewas in fact prompted by its desire to completely ignore the Union on and afterJune 30, and its determination to deal individually with its employees, ratherthan with their duly designated representative.That such was its purpose wasfurther specifically demonstrated by Neil's statement to Hrescic in August 1949that he wouldn't sign a contract with the Union-wanted"no union,"and byhis statement to Bettison in the following November or December that he coulduse the services of four or five men but that the mine would only "be an openmine,No union."The Union, However, not being in compliance with Section9 (f), (g), and (h) of the Act until September 7, 1949, and no demand to bar-gain having been made after that date, I am constrained, by reason of the viewsexpressed in Section III B 1,supra,to find and conclude that Respondent did notviolate Section 8 (a) (5) of the Act "with respect to the extension of a col-lective bargaining agreement" as alleged in the complaint.0. The discriminatory lockout 2'The amended complaint alleges that on or about May 23, 1949, and continuouslythereafter, Respondent locked out and refused to reinstate or reemploy the 11employees named in footnote 2,supra,for the reason that they, and each of them,joined and assisted the Union and engaged in concerted activities on its and theirown behalf.bargaining contract and especially that portion thereof which imposes no obligations onthe employer.F. S. Blanc Shoe bompdmy, Inc.,13 NLRB 92. InCarroll's Transfer Com-palty,56NLRB 935, 939, the Board announced that it would "not embark upon a courseof policing and enforcing trade agreements." InConsolidated Aircraft Corporation, 47NLRB 694, 706, the Board was of the opinion "that it will not effectuate the statutorypo1licy of 'encouraging the practice and 'procedure of collective bargal'nin ' for the Boardto assume the role of policing collective contracts between employers and labor orpdniza-tions by attempting to decide whether disputes as to the meaning and administration ofouch contracts constitute unfair labor prdetices under the Act."The Union's noncompliance is relevant only to the portions of the case dealing withthe alleged refusal to bargain prior to the time of compliance. It has no bearing on thedlscrlminatidti prdcticed by Respbndeni against the employers as alleged in the complaint."EnipltiyeesAd hdo.'e engaged in union acti+ity in behalf of a noncomplying union arestillprotected by the Act."Andrews Company, supra,footnote 3; §ee aiso,du us1UChemical Company,83 NLRB 39; 70DECISIONSOF NATIONALLABOR RELATIONS BOARDIt has previously been found that the layoff of the men in question on April19 was occasioned by economic reasons and was admittedly nondiscriminatory."It has further been found that there was no change in economic conditions inthe following month which required the employment of others than membersof the Baxter family. Accordingly, I find that Respondent did not during themonth of May discriminatorily lock out any members of the Union.While Respondent's operations in early 1949 were apparently not too profitable,the evidence is undisputed that commencing in August of that year, due in partto the United Mine Workers 3-day week and strike, market conditions improvedto the extent that Respondent decided to employ additional miners and therebyincrease its output of coal.Thus, it was undenied that Neil, Respondent'spresident, informed the pickets at that time, in effect, that if the men wouldabandon the Union that they "could all be working [instead of sitting] on thegrass."In November or December 1949, Neil likewise told Bettison that if Re-spondent were permitted to operate "an open mine" that he could use four orfive additional men.That work was also available in January 1950 was demon-strated by the offer made during that month by both Neil and Adam to thethree Lawyers, Riley, and Sleeth, that they could be put back to work if theywould arrange to have the unfair labor practice charge previously filed againstRespondent dismissed.Accordingly, I find that on and after mid-August 1949,Respondent discriminatorily locked out its employees and refused them re-instatement because of their union membership and activities.By such conductRespondent violated Section 8 (a) (1) and (3) of the Act.D. The violation of Section 8 (a)(4) of theActSection 8 (a) (4) of the Act makes it an unfair labor practice for an employerto "discriminate against an employee because he has filed charges . . . underthis Act." It having previously been found on credited testimony that in January1950, both Neil and Adam told the three Lawyers, Riley, and Sleeth that theywould be reemployed if they would arrange to "have the case withdrawn."' Ifurther find and conclude that by such conduct Respondent violated Section8 (a) (1) and (4) of the Act 30While, in fact, the charge was filed by the Union,the gravamen of Respondent's conduct and the intent and effect of what itillegally sought to accomplish by inducing its employees to seek. the withdrawalof the proceeding is the same as if the employees themselves had filed thecharges "IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities set forth in Section III, above, occurring in connectionwith Respondent's operation described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.29 An audit of Respondent's books disclosed that during all of 1949 it paid assalariesand wages to all of its employees, including the 8 members of the Baxter family and the11 union members employed to April 18, 1949, the sum of only $44,232.42 and that thecorporation was left with an operating profit of $6,917.48.Notwithstandingthis smallprofit, the corporation's capital of $9,800 was on December 31, 1949, stillimpaired tothe extent of $6,092.22.°°John H. Raclin Peanut Co., Incorporated,84 NLRB 384."Burnside Steel Foundry Company,69 NLRB 128;BriggsManufacturingCompany,75 NLRB 569. RAWALT COAL COMPANY71.V.THE REMEDYysHaving found that Respondenthas and isengaged in unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.Having found that Respondent discriminatorily locked out Ray Ashy, ErnestBettison, Lawrence Ferro, Julian Franciskovich, John Hrescic, Elzie Lawyer,Clyde Lawyer, Elmer Lawyer, Arnold Riley, John Sleeth, and Thomas Whitney,itwill be recommended that Respondent offer each of said employees, as soonas work becomes available for employees other than members of the Baxterfamily or John Walker, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniority or otherrights and privileges. It will be further recommended that if such additionalemployment is not presently available to all of said outside employees afore-mentioned, the available positions to be distributed among all employees in theappropriate unit without discrimination against any employee because of hisunion membership or activity, following such a system of seniority or othernondiscriminatory practice and to such an extent as has heretofore been appliedin the conduct of Respondent's business.As to those not given immediate em-ployment, it is recommended that they be placed upon a preferential hiring listwith priority determined as outlined in the preceding sentence. In order tomake said reinstatement effective it is further recommended that Respondentdismiss, ifnecessary, all persons, other than members of the Baxterfamily andJohn Walker, now employed in the same or similar positions who were hiredor rehired after the Respondent's discrimination.Itwill be further recommended that Respondent make each of the above-named employeeswhole for losses incurred because of Respondent's discrimi-nation.The recordmade inthis proceeding not disclosing the exact extent towhichRespondentwould have rehired any of the above employees except forthe discrimination practiced, or the order in which they should have been rehired,,no recommendationswill be made herein as to the individuals to be made wholeas above mentioned,or the amount of loss suffered by the individual employeesinvolved.These factors are to be taken into consideration when compliancewith the recommended order herein is undertaken.Loss of pay for eachemployee shall be computed on the basis of each separate calendar quarteror portion thereof during the period from Respondent's discriminatory actionto the date of a proper offer of reinstatement ; the quarterly periods, hereinaftercalled "quarters,"shall beginwith the first day of January, April, July, andOctober ; loss of pay shall be determined by deducting from a sum equal tothat which each employee would normally have earned for each quarter orportion thereof, hisnet earnings,92if any, in other employment during thatperiod ; earningsin one particular quarter shall have no effect upon the back-payliability for any other quarter. It is also recommended that Respondent be,ordered to make available to the Board, upon request, payroll and other recordsto facilitate the checking of the amount of back pay clue 33It is further recommended that the Board expressly reserve the right tomodify the back-pay and reinstatement provisions if made necessary by a change32By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for Respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere, SeeCrossettLumber Company,8 NLRB 440.'IF.W. Woolworth Company,90 NLRB 2890. T2DECISIONSOF NATI('NAL LABORRELATIONS BOARD%of conditionsC'in the future, and to iiiake such supplements thereto as mayhereafter become necessary in order to define or clarify their application to aspecific set of circumstances not now apparent.34Because Respondent discriminatorily locked out and refused reemployment toitsemployees and because its acts of interference, restraint, coercion, andIntimidation go to the very heart of the Act and indicate a purpose to defeatself-organization of its employees, I am persuaded that the unfair labor practicescommitted are related to other unfair labor practices proscribed by the Act.and that the danger of their commission in the, future is to be anticipatedfrom Respondent's conduct in the past. Accordingly, in order to make effectivethe interpendent guarantees of Section 7 and thus effectuate the policies of theAct, it will be recommended that Respondent cease and desist from in anymanner infringing upon the rights of employees guaranteed by the Act.On the basis of the above findings of fact, and upon the entire record in thecase, I make the following :CONCL6SIONS OF LA*1.Local Union No. 12, Progressive Mine Workers of America, Dhistrict No. 1,is a labor organization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of Respondent's mine, exclud-ing iiiembers of the Baxter family and John Walker, guards, watchmen, andsupervisors as'defined in the Act; constitute, and since May 23, 1949, have coh-stituted a unit appropriate. for the purposes of collective bargaining within. themeaning of Section 9 (b) of the Act.3.Local Union No. 12, Progressive Mine Workers of America, District No. 1,was on May 23; 1949, and at all times thereafter ha's been, the exclusive ibpre-Sentative of all the employees iii the above-mentioned appropriate unit forthe purposes of collective bargaining within the meaning of Section 9 (ajof the Act.4.Bq discriminating against its employees in regard to their hire and tenureOf employment, thereby discouraging membership in Local Union No. 12, Pro-gressive Mine Workers of America, District No. 1, Respondent has engaged iri;and is engaging in unfair labor practices within the meaning of Section 8 (a$(1) and (3) of the Act.By discriminating against its employees because tliei caused the abovenamed labor organization to file charges against it under the Act, Respondentlid engaged and is engaging in unfair labor practices within the ineariing ofSection 8 (a) (1) and (4) of the Act.6.The aforesaid unfair labor 'practices-are Lunfd.alabor, practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.'T.Respondent has not violated Section $ ta) (5) of the Act by ieflisiiig tobargain with the afore-mentioned labor organization as alleged in the i:omplaiht.[Recommended Order omitted from publication in this bbliime.j34Bermite Powder Company,66 NLRB 678.